Citation Nr: 1022225	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-35 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral pes 
planus.  

2. Entitlement to an initial compensable rating for Raynaud's 
syndrome.  

3. Entitlement to an initial compensable rating for migraine 
headaches.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 1997 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.   

In May 2008, the Board remanded the case to the RO for 
additional development.  

The claims of service connection for bilateral pes planus and 
an initial compensable rating for migraine headaches are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

Raynaud's syndrome is manifested by chronic pain, cold 
fingers, and color changes occurring during the cold season 
only with temperatures 50 degrees or below; the number of 
attacks characteristic of Raynaud's syndrome are not shown to 
occur at least once a week over the course of a year.  


CONCLUSION OF LAW


The criteria for an initial compensable rating for Raynaud's 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7117 
(2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided the Veteran with content-complying VCAA 
notice in July 2004 on the underlying claim of service 
connection for Raynaud's syndrome.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating for Raynaud's syndrome.  Dingess, 19 
Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The RO has obtained the  service 
treatment records and VA records.  In statements and 
testimony, the Veteran has indicated that she receives 
treatment from a private doctor and she had an employment 
physical examination for the United States Postal Service.  
In June 2008, the RO requested that she furnish such records 
or authorize VA to obtain the records on her behalf, but she 
did not responded.  She has not identified any additionally 
available evidence for consideration in her appeal.

VA has conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in September 2004 (for the 
underlying claim of service connection) and in July 2009 (to 
assess the current severity of the condition).  There is no 
evidence in the record dated subsequent to the VA 
examinations that shows a material change in the condition to 
warrant a reexamination.  38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Policy 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Raynaud's syndrome is rated as noncompensable under 38 C.F.R. 
§ 4.104, Diagnostic Code 7117, ever since service connection 
was established effective in July 2004.  



Under Diagnostic Code 7117, the criteria for the next higher 
rating, 10 percent, are characteristic attacks occurring one 
to three times per week.  Characteristic attacks consist of 
sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upset.  A rating under Diagnostic Code 7117 is for 
the disease as a whole, regardless of the number of 
extremities involved or whether the nose and ears are 
involved.  

Facts

On VA examination in September 2004, the Veteran stated that 
she was doing well except in cold weather or in cold air-
conditioned settings.  The examiner noted that swelling 
occurred only in cold weather and that in warm weather the 
Veteran did not have any problems with her wrists or her 
fingers.  On examination, there were no skin color changes of 
the upper extremities or lower extremities, even after being 
exposed to the air conditioning for 20 minutes.  The 
impression was Raynaud's disease with a cold-related problem.  

VA records show that in August 2005 Raynaud's disease was 
stable without any signs or symptoms.  It was noted that she 
had signs and symptoms of Raynaud's after exposure to extreme 
cold. 

On VA examination in July 2009 VA, the Veteran complained of 
cold fingers, hands, and wrists occurring in the winter 
months, usually in temperatures of 50 degrees or below.  She 
stated that her private doctor prescribed medication to help 
with flare-ups, which were manifested by pain and swelling of 
the hands and fingers.  Her most recent flare-up was in March 
2009, which lasted two to three days.  On examination, there 
was no swelling or deformity of the hands, and she was 
neurologically intact.  The diagnosis was Raynaud's disease 
with chronic pain, cold fingers, and color changes with 
temperatures 50 degrees or below.  



Analysis 

The evidence of record does not establish that the Veterans 
experiences attacks of Raynaud's syndrome at least once a 
week.  Rather, as she testified and as the evidence shows, 
she suffers attacks of Raynaud's syndrome only in cold 
weather.  As the frequency of attacks over the cold-weather 
months do not more nearly approximate or equate to attacks, 
occurring one to three times a week, the criteria for a 
compensable rating of 10 percent under Diagnostic Code 7117 
have not been met.  There are no other potentially applicable 
Diagnostic Codes for rating Raynaud's syndrome.  

The Board has considered whether staged ratings may be 
assigned for separate periods of time based on the facts 
found, but the evidence shows that Raynaud's syndrome is 
appropriately rated as noncompensable for the entire period 
of the appeal. 

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether a claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.  If the criteria reasonably describe the disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In comparing the disability level and symptomatology to the 
Rating Schedule, the degrees of disability with regard to 
Raynaud's syndrome are contemplated by the Rating Schedule 
and the assigned schedular rating is, therefore, adequate, 
and no referral for an extraschedular rating is required 
under 38 C.F.R. § 3.321(b)(1).   


ORDER

An initial compensable rating for Raynaud's syndrome is 
denied.  


REMAND

In May 2008, the Board remanded the claim of service 
connection for bilateral pes planus and the claim for 
increase for migraine head to afford the Veteran VA 
examinations and to obtain a VA medical opinion.  The Board 
however finds that the reports of examinations and the 
medical opinion are insufficient to decide the claims. 

On the claim of service connection for bilateral pes planus, 
on VA examination in July 2009, although the VA examiner 
expressed the opinion that the pre-existing bilateral pes 
planus did not go beyond natural progression of the condition 
during service, the examiner did not specifically address 
that pes planus was asymptomatic upon entrance into service, 
but became symptomatic during service because the Veteran 
wore orthotics and her condition was noted as moderate.  

On the claim for increase for migraine headaches, on VA 
examination in July 2009, is not clear whether the Veteran's 
headaches are characteristically prostrating.  



In light of the above, under the duty to assist, further 
evidentiary development is needed to decide the claims.  
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA podiatry 
examination to determine whether the 
current bilateral pes planus represents 
a permanent increase in severity beyond 
the natural progression of the pre-
existing pes planus noted on entrance 
examination, that is, a permanent 
worsening of the underlying condition 
as contrasted to a worsening of 
symptoms.  

The examiner is asked to comment on the 
significant facts of the case:  the 
service treatment records show that on 
the entrance examination the Veteran 
had asymptomatic pes planus; during 
service she wore shoe inserts and 
orthotics from May 1998 to August 1998, 
which reportedly did not help with her 
symptoms; her condition was noted as 
moderate and symptomatic in April 2004; 
after service on VA examination in 
September 2004 (two months after 
service), the diagnosis was bilateral 
pes planus, asymptomatic, while also 
noting slight calluses at the second 
metatarsal heads and no medial arch; 
and on VA examination in 2009 the 
diagnosis was bilateral pes planus, 
noting that the Veteran used shoe 
inserts and complained of swelling and 
"hardness" mostly with standing and 
walking. 

The claims folder must be made 
available to the examiner for review.  


2.  Afford the Veteran a VA 
neurological examination to determine 
the current level of severity of 
migraine headaches.  

The examiner is asked to describe the 
frequency of the headaches and whether 
the headaches are characteristically 
prostrating.  

The examiner is asked to comment on the 
significant facts of the case:  on VA 
examination in September 2004, the 
Veteran complained of headaches three 
to four times a month and that she 
occasionally would lie down with a 
headache; VA records in May 2005 show 
complaints of severe headaches 
occurring two to three times a week; in 
February 2008, the Veteran testified 
that she had headaches two to three 
times a week and that about three times 
a month her headaches affected her to 
such a degree that she was unable to 
function; and on VA examination in July 
2009 the Veteran complained of severe 
headaches at least two times per month, 
lasting two to three days. 

The claims folder must be made 
available for review by the examiner. 


3.  After completing the above 
development, adjudicate the claims.  If 
any benefit remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board. 






The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


